Title: To Thomas Jefferson from Benjamin Rittenhouse, 2 October 1807
From: Rittenhouse, Benjamin
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia Octr 2nd 1807
                        
                        Having resided now near two years in this City my friends have again urg’d me to apply to your Excellency for
                            an Appointment to some Office, in your power to bestow, and the duties of which you may concieve me capable to perform.—
                        The recent Death of General Muhlenberg Collector of this port, has produc’d a Vacancy in the Custom house. in
                            the new arangement shou’d I be honourd by your confidence and Patronage in a place; or in any other
                            you may think proper, my constant Indeavour will be to merit The approbation of my fellow Citizens
                        With the most perfect Esteam I am Your Excellencise Most Devoted Huble., Sert.
                        
                            Benjn. Rittenhouse
                            
                        
                    